 SKYWAY AVIATION, INC.555Skyway Aviation,Inc.andGeneral Teamsters,Chauf-feurs,Warehousemen and Helpers,Local 864,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,Petitioner.Case 17-RC-6673December 14, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDKENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer W. R. Carter atWaynesville,Missouri. Following the hearing andpursuant to Section 102.67 of the Board's Rules andRegulations and Statements of Procedure, Series 8, asamended, the Regional Director for Region 17transferred this case to the Board for decision. Neitherof the parties filed a brief. -Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:The Employer, a Missouri corporation, has its mainoffice at Fortney Airfield at Fort Leonard Wood,Missouri. It also has facilities at airports in Vichy,Columbia, and Kaiser, Missouri. At these variouslocations, the Employer is engaged in air taxi, charter,and on-demand and scheduled airline services plusrefueling and maintenance work. Additionally, theEmployer operates a car rental service at the fourlocations, either as a franchisee or a subfranchisee,and it operates a pilot training school for ROTCstudents at Columbia.The parties are in agreement that a unit of alllinemen and mechanics at the Employer's installa-tions at Fort Leonard Wood, Vichy, Columbia, andKaiser,Missouri, excluding pilots, office clericalemployees, professional employees, guards and super-visors as defined in the Act would be an appropriateunit.'However, the Employer contends that it is acommon carrier by air engaged in interstate andforeign commerce within the meaning of the RailwayLabor Act,2 that its operations and employees arecovered by the provisions of that Act, and that thisBoard is therefore without jurisdiction. The Petitionertakes no position with regard to this contention.Presently, the Employer, which owns 13 single andmultiengine planes, has an operating certificate issuedby the Federal Aviation Administration which gives itthe authority to operate an air taxi service anywherewithin the United States, Canada, and Mexico. TheEmployer has a number of scheduled daily flights toand from the aforementioned four cities in Missouriand Kansas City and St. Louis, Missouri. It alsomaintains ticket counters at the airports in KansasCity and St. Louis. The Employer also has an airagency certificate from the Federal Aviation Admin-istrationwhich authorizes it to do repair work onairframes and power plants, and other specializedservices approved by the Federal Aviation Adminis-tration.Although most of the Employer's scheduled flightsoperate within Missouri solely, these flights are oftenused as link-ups by persons coming from outside theState on other airlines. Hence,it ispossible for aperson who is in another State to purchase, while inthat State, a ticket on a flight into Missouri and acontinuing flight on the Employer's airline to one ofthe four Missouri cities it services.For the fiscal year ending March 31, 1971, theEmployer'sgrossvolume of business amounted toapproximately $1.5 million. Of that amount, approxi-mately 55 percent was from the sale of tickets forscheduled flights, 22 percent was from charter flights,and 16 percent was from the sale of gas and oil. Thebalance came from car rentals, flight school instruc-tion,hangar merchandisesales,and freight ship-ments.Because of the nature of the jurisdictional questionpresented here, we have, as in othercasesin the past,3requested the National Mediation Board to study therecord in this case and determine the applicability oftheRailway Labor Act to the Employer. In thepresent case, we are administratively advised by theNational Mediation Board that:The [NationalMediation] Board has carefullyreviewed the facts as transmitted and is of theopinion that Skyway Aviation, Inc., by virtue of itsinterline ticketingagreementsor practices meetsthe definition of common carrier by air as set forthin Section 201, Title II, of the Railway Labor Act;consequently thereis sufficientbasis for this Boardto exercise jurisdiction over the employer and itsemployees.1However, the Petitioner, contrary to the Employer, would excludecommerce . . and every air pilot or other person who performs any workfrom the unit a part-time employee or lineman at Fort Leonard Wood,whoas an employee ... of such career..works 20-30 hours weekly.3Tri-State Aero,Inc.,180 NLRB No.9; International Aviation Services2Title 11, sec. 201, of the Railway Labor Act extends the coverage ofof New York Inc,189 NLRB No. 15.that act to"every common carrier by air engaged in interstate or foreign194 NLRB No. 97 556DECISIONSOF NATIONALLABOR RELATIONS BOARDIn view of the foregoing, we shall dismiss theORDERpetition.It isherebyordered that the petition in Case17-RC-6673 be,and it hereby is, dismissed.